The conviction is for the unlawful possession of intoxicating liquor in a dry area for the purpose of sale. The punishment assessed is a fine of $100.00.
The State's Attorney before this court calls attention to the fact that the record contains no such notice of appeal as will confer jurisdiction on this court. Article 827, C. C. P., provides as follows:
"An appeal is taken by giving notice thereof in open court *Page 520 
at the term of court at which conviction is had, and having the same entered of record."
In the present instance, we find in the transcript immediately following the "Order Overruling Motion for New Trial" a notation by the County Clerk to the effect that:
"The above instrument is not of record in the Criminal minutes but is a filed paper only."
Under the terms of the article mentioned, this is not a sufficient notice of appeal. Consequently this court is without jurisdiction to entertain the appeal. See Branch's Ann. Texas P. C., sec. 588, and cases cited; also cases cited under Art. 827, Vernon's Ann. Texas C. C. P., Vol. 3, p. 197.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.